DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 03/02/2022. Claims 2, 5, 12, and 15 were canceled.
Response to Arguments
Applicant’s arguments, filed 03/02/2022, with respect to claims 1, 3-4, 6-11, 13-14, and 16-20 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1, 3-4, 6-11, 13-14, and 16-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “obtaining a large number of collections of storage system response data from a plurality of storage systems during respective collection periods, each of the collections of storage system response data including: information physical hardware configuration parameters of a respective storage system that was used to create the collection and a plurality of workload snapshots obtained from the respective storage system, each workload snapshot including a number of read operations and a number of write operations on the storage system during a time interval within the respective collection period, and an average storage system response time of the storage system to the workload during the time interval” and “for each collection, aggregating the number of read operations during the collection period and aggregating the number of write operations on the storage system from the plurality of workload snapshots obtained from the respective storage system during the collection period to create aggregated workload feature information for the collection” and “for each collection, using the average storage system response times of the plurality of workload snapshots to learn mean and standard deviation coefficients describing two or more distributions of a probability mixture model characterizing storage system response times over the collection period for the collection, the probability mixture model being a probabilistic model describing the storage system response times based on a mixture of the two or more distributions” and “creating a respective training example from each collection, each respective training example correlating storage system physical hardware configuration parameters and aggregated workload feature information with the mean and standard deviation coefficients describing the two or more distributions of the probability mixture model characterizing the storage system response times” and “using the training examples to train a learning process to cause the learning process to learn a regression between storage system physical hardware configuration parameters and aggregated workload feature information, with the mean and standard deviation coefficients describing the two or more distributions of the probability mixture model characterizing the storage system response times” and “using the trained learning process to generate a distribution of expected storage system response times for a storage system having proposed physical hardware configuration parameters and a proposed workload” in combination with the overall claimed limitations when interpreted in light of the specification.
Support for the amendment may be found in FIGS. 3-4 and paragraphs [0038]-[0055] and [0062] of the specification.
Generally, the invention is directed to obtaining response times from a plurality of storage systems, creating training examples, cause a learning process to learn from the training examples and then generate a distribution of an expected response time for a target storage system and for a proposed workload.
In the previous rejections, the Examiner relied on prior arts Kelly et al. US 7,721,061 (“Kelly”), Nagpal et al. US 2020/0034197 (“Nagpal”), Dutta et al. US 2019/0334786 (“Dutta”), and Shukla et al. US 10,484,301 (“Shukla”). These references, however, are silent about the current emphasis in the claim about creating the respective training examples. Dutta comes closest to obtaining a collection of IO response times and deriving mean and standard deviation. However, the Dutta reference uses a clustering algorithm which is different than a regression algorithm used by the invention. Therefore, these references neither anticipate nor render obvious independent claim 1.
In an updated search, three more new references relevant to the invention were obtained. These references are Alshawabkeh et al. US 9,703,664 (“Alshawabkeh”), 
Independent claim 11 recites similar language as claim 1 and this claim is allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132